Name: Commission Regulation (EC) No 409/2001 of 28 February 2001 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff;  Europe;  trade
 Date Published: nan

 Avis juridique important|32001R0409Commission Regulation (EC) No 409/2001 of 28 February 2001 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 060 , 01/03/2001 P. 0027 - 0028Commission Regulation (EC) No 409/2001of 28 February 2001amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Regulation (EC) No 1667/2000(4), and in particular Articles 9(2) and 13(15) thereof,Whereas:(1) Council Regulation (EC) No 2851/2000(5) establishes certain concessions in the form of Community tariff quotas for certain agricultural products and provides for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Poland. The abolition of refunds for common wheat, flour and bran exported to Poland is one of the concessions.(2) The Polish authorities have undertaken to ensure that only the consignments of Community products falling within CN codes 1001 90, 1101, 1102 and ex 2302 on which no refund has been granted are allowed for import into Poland. To that end, an Article should be inserted in Commission Regulation (EC) No 1162/95(6), as last amended by Regulation (EC) No 2110/2000(7), providing for the obligation to present a certified copy of the export licence, including specific information guaranteeing that no export refund has been granted on the products referred to. To establish a link between the products imported and those indicated on the export licence, operators are required, on import into Poland, to present a certified copy of the export declaration bearing specific information referring to the export licence.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The following Article 7a is added to Regulation (EC) No 1162/95:"Article 7a1. The following provisions shall apply to exports to Poland of products falling within CN codes 1101 90, 1101, 1102 and ex 2302, with the exception of products falling within CN code 2302 50, referred to in Article 1(1) of Regulation (EEC) No 1766/92.2. Exports as referred to in paragraph 1 shall be subject to the presentation to the competent authorities of Poland of a certified copy of the export licence issued in accordance with Article 7(3a) and with this Article, and a duly endorsed copy of the export declaration for each consignment. The goods shall not have been exported previously to another third country.3. Licences shall contain:(a) in box 7, the word 'Poland';(b) in box 15, a description of the goods in accordance with the Combined Nomenclature;(c) in box 16, the eight-figure Combined Nomenclature code and the quantity in tonnes for each product referred to in box 15;(d) in boxes 17 and 18, the total quantity of the products referred to in box 16;(e) in box 20, one of the following:- ExportaciÃ ³n a Polonia. ArtÃ ­culo 7 bis del Reglamento (CE) n ° 1162/95- UdfÃ ¸rsel til Polen. Artikel 7a i forordning (EF) nr. 1162/95- Ausfuhr nach Polen. Artikel 7a der Verordnung (EG) Nr. 1162/95- Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±. Ã Ã Ã ¸Ã Ã ¿ 7Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1162/95- Export to Poland. Article 7a of Regulation (EC) No 1162/95- Exportation en Pologne. Article 7 bis du rÃ ¨glement (CE) n ° 1162/95- Esportazione in Polonia. Articolo 7 bis del regolamento (CE) n. 1162/95- Uitvoer naar Polen. Artikel 7 bis van Verordening (EG) nr. 1162/95- ExportaÃ §Ã £o para a PolÃ ³nia. Artigo 7.oA do Regulamento (CE) n.o 1162/95- Vienti Puolaan. Asetuksen (EY) N:o 1162/95 7 a artikla- Export till Polen. Artikel 7a i fÃ ¶rordning (EG) nr 1162/95;(f) in box 22, in addition to the words provided for in Article 7(3a), one of the following:- Sin restituciÃ ³n por exportaciÃ ³n- Uden eksportrestitution- Ohne Ausfuhrerstattung- Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®- No export refund- Sans restitution Ã l'exportation- Senza restituzione all'esportazione- Zonder uitvoerrestitutie- Sem restituiÃ §Ã £o Ã exportaÃ §Ã £o- Ilman vientitukea- Utan exportbidrag;(g) Licences shall be valid only for the products and quantities thus specified.4. Licences issued under this Article shall carry with them an obligation to export to the destination indicated in box 7.5. At the request of the party concerned, a certified copy of the endorsed licence shall be issued.6. On the first Monday of each month the competent authorities of the Member States shall notify the Commission of the quantities for which licences have been issued broken down by combined nomenclature code."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 193, 29.7.2000, p. 3.(5) OJ L 332, 28.12.2000, p. 7.(6) OJ L 117, 24.5.1995, p. 2.(7) OJ L 250, 5.10.2000, p. 23.